[Cite as Smith v. Ohio Dept. of Transp., 2015-Ohio-4937.]




                              IN THE COURT OF CLAIMS OF OHIO



STEVE SMITH

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

Case No. 2015-00152-AD

Clerk Mark H. Reed

MEMORANDUM DECISION

        {¶1} Steve Smith (hereinafter “Plaintiff”) filed this claim on February 27, 2015
against the Ohio Department of Transportation (hereinafter “ODOT”). In his complaint,
the plaintiff alleged that on February 14, 2015, while he was traveling on SR 257 in
Delaware County, his motor vehicle struck a road reflector that had been pulled loose
from the roadway by an ODOT snowplow that was engaged in snow removal on that
day. As a result of striking the reflector, plaintiff’s vehicle sustained damages in the
amount of $477.60. Plaintiff maintains an insurance deductible of $500.00.
        {¶2} In an Investigation Report filed by ODOT on May 26, 2015, there is no
admission by the agency as to whether or not their snowplow driver dislodged the loose
reflector. Instead, ODOT maintains that it was not aware of any loose reflectors on this
section of SR 257 prior to the date of plaintiff’s accident. The position of ODOT is that
there was no negligence on the part of the agency and therefore the agency has no
liability for plaintiff’s loss.
        {¶3} In claims for road damage, even if the Court accepts the plaintiff’s allegation
that the actions of the ODOT snowplow driver caused his loss, it is still required that the
plaintiff prove that there was some act of negligence on the part of ODOT. It is on this
element that plaintiff’s claim fails.          There is no evidence that the snowplow driver
conducted his work in an unreasonable or otherwise unsafe manner. Rather, it is
Case No. 2015-00152-AD                     -2-              MEMORANDUM DECISION


probable that in carrying out his duties in a workmanlike fashion, the driver dislodged a
reflector that was already loose.     That the reflector was loose would have been
unknown to the Department prior to plaintiff’s accident. Further, it is unlikely that a
loose reflector would have been discovered even during routine maintenance
operations conducted by ODOT in the time immediately prior to plaintiff’s accident.
      {¶4} Under Ohio law (Ohio Revised Code 5501.41), ODOT is given broad
authority and responsibility to conduct snow removal operations. Absent proof that this
removal was not done in a safe or reasonable manner, the Court will not substitute its
judgment in replacement of that of the agency charged by law with this activity.
      {¶5} Finally, the Court notes that the department is not required to be the
absolute insurer of motorist’s safety while they are traveling on state highways. In
dangerous conditions such as that encountered by the plaintiff on February 14, 2015,
accidents are often unavoidable. Thus, the plaintiff’s accident can be more attributed to
the adverse weather conditions that were present on that date and time than to any
negligent action on the part of ODOT. For this reason, the claim must fail.




                        IN THE COURT OF CLAIMS OF OHIO



STEVE SMITH

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION

      Defendant

Case No. 2015-00152-AD

Clerk Mark H. Reed
ENTRY OF ADMINISTRATIVE DETERMINATION
         Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are absorbed by the Court.




                                                  ________________________________
                                                  MARK H. REED
                                                  Clerk

Entry cc:

Steve Smith                                       Jerry Wray, Director
5505 Riverside Drive                              Ohio Department of Transportation
Delaware, Ohio 43015                              1980 West Broad Street
                                                  Mail Stop 1500
                                                  Columbus, Ohio 43223


Filed 8/25/15
Sent to S.C. Reporter 11/30/15